Citation Nr: 0317760	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  99-20 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bleeding gums, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for aching joints, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for chest pain and 
shortness of breath, to include as due to an undiagnosed 
illness.

4.  Entitlement to service connection for stomach pain, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for migraine headaches, 
to include as due to an undiagnosed illness.

6.  Entitlement to service connection for scoliosis, to 
include as due to an undiagnosed illness.

7.  Entitlement to service connection for nosebleeds, to 
include as due to an undiagnosed illness.

8.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.

9.  Entitlement to service connection for orthostatic 
lightheadedness (claimed as dizziness), to include as due to 
an undiagnosed illness.

10.  Entitlement to service connection for blurred vision, to 
include as due to an undiagnosed illness.

11.  Entitlement to service connection for a foot rash, to 
include as due to an undiagnosed illness.

12.  Entitlement to service connection for throat pain, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to March 
1990.

This appeal arose from a February 1999 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to the 
requested benefits.  He was informed by a supplemental 
statement of the case (SSOC) in March 2002 of the continued 
denial of his claims.  In October 2002, the veteran testified 
before the undersigned at a personal hearing conducted at the 
North Little Rock RO.  


REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA applies to all pending claims for 
VA benefits and provides, among other things, that the VA 
should make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  

Unfortunately, the record indicates that the veteran was 
notified of the VCAA only in regards to two of the issues 
before the Board, service connection for migraine headaches 
and scoliosis.  It was noted that these issues, which had 
been denied as not well grounded, were now to be handled on 
the merits.  However, this notice made no reference to the 
other 10 issues on appeal.  In this regard, the Board would 
observe that the SSOC provided the veteran in March 2002, 
well over a year after the enactment of the VCAA, does not 
contain laws and regulations pertaining to the VCAA, 
including 38 C.F.R. § 3.159, the regulation enacted to 
implement the VCAA.  While the Board acknowledges that a 
recent decision from the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) clearly stated that the 
Board is permitted to consider law not considered by the RO, 
the Federal Circuit further held that 38 C.F.R. § 
19.9(a)(2)(ii), which required the Board to provide the 
notice required by 38 U.S.C.A. § 5103(a) and provided a 
claimant not less than 30 days to respond to the notice was 
invalid because it was contrary to 38 U.S.C.A. § 5103(b), 
which provided the claimant one year to submit evidence.  See 
Disabled American Veterans et. al. Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  Thus, it is apparent that at this 
point in time, notice of the VCAA to the veteran in this case 
may not originate from the Board.  

Therefore, this is REMANDED for the following:

The veteran should be provided with notice of the 
provisions of the VCAA as it pertains to all issues 
currently on appeal.  Once the veteran has been 
given an opportunity to respond to this notice, and 
any further action as may be required as a result 
of that response is accomplished, the case should 
be returned to the Board for appellate 
consideration of any remaining issues on appeal.  

The purpose of this remand is to comply with due process 
considerations.  The Board intimates no opinion as to the 
ultimate outcome of this case, and the veteran has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




